Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  May 5, 2017                                                                     Stephen J. Markman,
                                                                                             Chief Justice

  155103 & (77)                                                                         Brian K. Zahra
                                                                                Bridget M. McCormack
                                                                                      David F. Viviano
                                                                                  Richard H. Bernstein
                                                                                        Joan L. Larsen,
  SANFORD N. LAKIN and CECILIA J.                                                                 Justices
  LAKIN,
           Plaintiffs-Appellants,
  v                                                     SC: 155103
                                                        COA: 323695
                                                        Oakland CC: 2014-138683-NO
  SR. BARBARA RUND and ST. HUGO OF
  THE HILLS CATHOLIC CHURCH,
            Defendants-Appellees,
  and
  MSGR. ANTHONY TOCCO,
             Defendant.
  _________________________________________/


         On order of the Court, the motion to extend time to file a reply in support of the
  application for leave to appeal is GRANTED. The application for leave to appeal the
  December 1, 2016 judgment of the Court of Appeals is considered, and it is DENIED,
  because we are not persuaded that the question presented should be reviewed by this
  Court.

        MARKMAN, C.J. (concurring).

         I concur with this Court’s order denying leave to appeal because I agree with the
  Court of Appeals that words charging an individual with a crime only constitute
  defamation per se if the crime involves moral turpitude or would subject the person to an
  infamous punishment, and battery does not fall within either of these categories.
  Contrary to plaintiffs’ contention, MCL 600.2911(1) neither explicitly nor implicitly
  abrogated the common-law rule for defamation per se relating to an allegation of a crime.
  In addition, while I agree with the Court of Appeals that defendant Rund’s statement can
  be interpreted as imputing to plaintiff Sanford the criminal offense of battery, I do not
  believe that is the best interpretation of the statement. That is, when defendant, a nun,
                                                                                                                2

stated to members of her church that plaintiff, a volunteer church lector, had “put a finger
in her chest” during a contentious discussion concerning who should be assigned the
reading at a particular mass, I do not believe a battery was necessarily asserted. Instead,
it is entirely possible, and indeed more likely, in my opinion, that defendant spoke
colloquially and not literally in her descriptions of the encounter and, thus, did not assert
that plaintiff battered her, but instead asserted that plaintiff had been overzealous in
gesturing while upset in defendant’s close proximity. Nevertheless, I agree with the
Court of Appeals that we must view the complaint in the light most favorable to
plaintiffs, which requires us to assume that defendant did assert that plaintiff battered her.

       ZAHRA, J., joins the statement of MARKMAN, C.J.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 5, 2017
       p0502
                                                                              Clerk